OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law in the State of New York by the First Judicial Department on April 2, 1951. By petition dated June 23, 1994, the Departmental *37Disciplinary Committee is seeking an order suspending respondent from the practice of law, pursuant to 22 NYCRR 603.16 (b) (1).
Inasmuch as respondent concedes that the order sought by the Committee is appropriate, the Committee’s motion is granted and the respondent is hereby suspended from the practice of law, effective immediately, and for an indefinite period, and until further order of this Court.
Sullivan, J. P., Kupferman, Rubin, Nardelli and Williams, JJ., concur.
Application granted and respondent is suspended from practice as an attorney and counselor-at-law in the State of New York for an indefinite period, effective immediately, and until the further order of this Court.